
	

113 HR 1690 IH: Child Protection Act of 2013
U.S. House of Representatives
2013-04-23
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		1st Session
		H. R. 1690
		IN THE HOUSE OF REPRESENTATIVES
		
			April 23, 2013
			Mr. Vargas (for
			 himself, Mr. LaMalfa,
			 Mrs. Napolitano,
			 Mr. Enyart,
			 Ms. Bass, Mr. Lowenthal, Mr.
			 Rush, Mr. Cárdenas,
			 Mrs. Davis of California,
			 Mr. Honda,
			 Ms. Jackson Lee,
			 Mrs. Negrete McLeod,
			 Mr. Gutierrez,
			 Mr. Poe of Texas,
			 Mr. Takano, and
			 Mr. Peters of California) introduced
			 the following bill; which was referred to the
			 Committee on the
			 Judiciary
		
		A BILL
		To amend title 18, United States Code, to remove
		  knowledge of age as an element of the offense for the sex trafficking of
		  children or by force, fraud, or coercion.
	
	
		1.Short titleThis Act may be cited as the
			 Child Protection Act of
			 2013 or as Hazel’s Law.
		2.Knowledge of age
			 not required for sex trafficking of children or by force, fraud, or
			 coercionSection 1591(c) of
			 title 18, United States Code, is amended—
			(1)by striking
			 in which the defendant had a reasonable opportunity to observe the
			 person so recruited, enticed, harbored, transported, provided, obtained or
			 maintained; and
			(2)by inserting
			 so recruited, enticed, harbored, transported, provided, obtained or
			 maintained after the Government need not prove that the
			 defendant knew that the person.
			
